MANAGEMENT DISCUSSION AND ANALYSIS FOR THE YEAR ENDED DECEMBER 31, 2009 The following discussion and analysis of the operations, results and financial position of Avino Silver & Gold Ltd. (the “Company” or “Avino”) should be read in conjunction with the Company’s consolidated financial statements for the year ended December 31, 2009 and the notes thereto. This Management’ Discussion and Analysis (“MD&A”) is dated April 29, 2010 and discloses specified information up to that date. Avino is classified as a “venture issuer” for the purposes of National Instrument 51-102. The significant policies are outlined in Note 3 to the Financial Statements and have been applied consistently for the twelve months ended December 31, 2009. The Financial Statements are prepared in accordance with Canadian Generally Accepted Accounting Principles (“Canadian GAAP”) and unless otherwise cited, references to dollar amounts are Canadian dollars. Throughout this report we refer to “Avino”, the “Company”, “we”, “us”, “our” or “its”. All these terms are used in respect of Avino Silver & Gold Mines Ltd. We recommend that readers consult the “Cautionary Statement” on the last page of this report. Additional information relating to the Company is available on SEDAR at www.sedar.com. Business Description Founded in 1968, Avino’s principal business activities are the exploration and development of mineral properties. The Company holds an 99.28% equity interest in Compañía Minera Mexicana de Avino, S.A. de C.V. (“Cia Minera”), a Mexican corporation which owns the Avino Silver Mine, located in the state of Durango, Mexico (“Avino Mine”). The Company also holds mineral claims in the Yukon and British Columbia, Canada. Avino is a reporting issuer in British Columbia and Alberta, a foreign issuer with the Securities & Exchange Commission and trades on the TSX Venture Exchange under the symbol ASM, on the OTCBB under the symbol ASGMF and on the Berlin & Frankfurt Stock Exchanges under the symbol GV6.In November 2006, the Company’s listing on the TSX Ventures Exchange was elevated to Tier 1 status. In January 2008, Avino announced the change of its financial year end from January 31 to December 31. The change was completed in order to align the Company’s financial statements reporting requirement with its Mexico subsidiaries which operate on a calendar fiscal year. Overall Performance and Outlook Avino Mine Property near Durango, Mexico In 2009, the main focus of the Company was to conduct a bulk sampling program to firm up the grade and the metallurgy of the newly discovered San Gonzalo deposit. The sampling program will also provide the needed concentrate material for further evaluation by the various smelters and trading companies and for on-site processing if deemed feasible. Applications for permits to the various regulatory agencies were submitted early in the year and the permits were granted within 8 to 12 weeks after the applications were filed. After obtaining the permits, the Company was in a position to proceed with its operating plan for the bulk sampling program. The capital cost of the program was finalized and the expenditure was approved. In the meantime, the Company continued holding discussions with various concentrate buyers. During the year, the Company provided progress reports and updates and by April 2010 reported significant progress towards its goal of beginning a 10,000 tonne bulk sample to facilitate a production decision regarding San Gonzalo.Plant refurbishing is nearly complete and management expects to begin processing stockpiled ore for commissioning and testing purposes during the second quarter of 2010. Construction of the surface infrastructure and underground development are ongoing, and the Company expects to treat the 10,000 tonne San Gonzalo bulk sample after the stockpiled ore test has been completed. 1 MANAGEMENT DISCUSSION AND ANALYSIS FOR THE YEAR ENDED DECEMBER 31, 2009 A major portion of the work and investment in 2009 centered on improving and upgrading the existing mine and equipment.The Company is committed to making the facility modern and efficient for use in production well beyond the bulk sampling phase. The Avino Mine operated continuously from 1974 to 2001, when low silver prices and the closure of a key smelter forced it to suspend operations. The eight-year shutdown meant virtually every aspect of the facility had to be upgraded or replaced. The Company has been fortunate to have a resourceful crew managing the project that have saved the Company a great deal of money and time by sourcing local parts and supplies and, when necessary, machining their own parts on site. The scope of the work has been extensive. 2009 Summary of Significant Events Permits The Company secured all permits to operate the San Gonzalo deposit and the processing plant at the rate of 250 tonnes per day (“tpd”). These permits are valid for processing the 10,000 tonne bulk sample as well as for full production. Avino has kept these permits in good standing with regular submissions to the regulatory authorities to maintain compliance. Plant Power Supply Finalization of an agreement with Mexico’s state power utility commission CFE (Commission Federal de Electricidad) resulted in an increase to the supply of power to the plant. This step was necessary to operate the 250 tpd circuit on a sustained basis, and it also resulted in an electrical system upgrade. Mining Contractor The Company selected and engaged the mining contractor, Desarrollo Minero Guadalupe S.A. de C.V. (“DMG”), for development work and extraction of the bulk sample. DMG began driving the decline in January. The mining contract will include driving approximately 1,000 metres of development consisting of a decline, crosscuts and raises. The Company expects to extend this contract with continued mining operations in the event the bulk sampling program results in positive cash flow. Reclaim Water System The water supply system from the tailings pond was completed and the two water storage tanks were cleaned out. Process water supply to the plant is now fully functional. Assay Lab Repairs to the assay lab were completed. A new AAS unit was also purchased to provide on-site control assays. 2 MANAGEMENT DISCUSSION AND ANALYSIS FOR THE YEAR ENDED DECEMBER 31, 2009 Mill Circuit The 250 tpd mill circuit is nearly complete with all major pieces in place. The mill will be tested with stockpiled material from earlier operations. The crushing plant was also upgraded with the purchase of a jaw crusher, installation of a new conveyor and major repairs to the cone crusher and vibrating screen. Key Personnel As the project advanced, the Company hired a Mining Engineer to monitor the development of the mine and oversee the work of DMG. The Company also began searching for a Plant Manager and Chief Assayer. Progress Update For 2010 Underground Development Ramp development is ongoing with about 65m to go before intersecting the San Gonzalo vein. Several narrow alterations rich in pyrite have been noted and logged during the advancement of the ramp. The 10m cut out for equipment turnaround in the ramp has been completed. Buildings and Power Supply The mine office, workshop and diesel fuel storage are approximately 80% complete. Design of oil spillage from the workshop and fuel storage has been factored in according to the land use permit. DMG has overseen the supply of the power generator and the air compressors. The hotel, miners quarters and telecommunications system are complete and fully functional. Tailings and Reclaim Water Supply The tailings reclaim water system is operational and plans are in place to reactivate the La Caricol water system as well to ensure milling operations will not be impacted during the balance of the dry season. Electrical The entire electrical system has been upgraded in order to comply with CFE requirements. The majority of this work has been completed. However, there is still additional work required as more equipment is added to the operating list. Plant Refurbishing The crushing circuit is currently undergoing commissioning. The Company is expecting a report from Metso Minerals verifying that the cone crusher is ready for service and the installation of the lubrication system is within specification. The jaw crusher, screen and various conveyor belts have been tested and appear to be problem free. Longer running times are required, however, to ensure moving parts will not overheat during operations. The 8x6 ball mill was started empty and the speed was measured at 22rpm. At this speed, it represents a little over 80% of critical so its capacity has been optimized. Ball charge is expected to range from 12 to 16 tonnes depending on the % desired loading. 3 MANAGEMENT DISCUSSION AND ANALYSIS FOR THE YEAR ENDED DECEMBER 31, 2009 Bulk Sampling to Confirm Grade and Recoveries The Company’s focus for 2009 was development of the mine and plant to conduct a 10,000 tonne bulk sample from the high-grade San Gonzalo zone. This sample will allow the Company to assess economics of the zone and confirm mineral grades obtained through earlier diamond drilling. The Company is also investigating potential buyers for the San Gonzalo concentrate. Samples have been shipped to various smelters for testing. The goal is to complete the bulk sample program and move into full production if results are positive. The bulk sampling program will begin by processing older stockpiled materials grading 0.41% Cu, 90 g Ag/t and 1.1 g Au/t. This step will allow the fine tuning of the refurbished 250 tpd plant circuit prior to processing the higher grade San Gonzalo material. NI 43-101 Resource Calculation An NI 43-101 resource calculation for San Gonzalo, completed by Orequest Consultants, estimates that the zone contains 4.75 million ounces of silver and 37,300 ounces of gold, calculated as follows: Ag Au Zinc Lead Tonnes g/t g/t % % These figures were compiled from 2007 surface drilling at San Gonzalo (January to December 2007, 40 holes, 9,204 metres), which produced some significant silver intersections. The decline will descend into the San Gonzalo vein, where drilling over the past two years has outlined a resource of 444,250 tonnes grading 332 g/t silver, 2.61 g/t gold, 1.5% zinc and 1.0% lead.Exploration and development to expand the resource will continue. In addition, Avino is also planning to explore new areas of the property, expand upon discoveries made in 2008 and follow up on the 2008 mapping and sampling. At present, trenching and 9,000 metres (29,520 feet) of new drilling have been proposed for up to 15 areas of the property. These proposals will be reviewed once the bulk sampling program has been completed. Avino has operated continuously in Mexico since 1968, a period in which the Avino Mine produced for 27 years. During the long history, the Company has weathered a number of difficult economies. While the current market clearly presents challenges, the Company’s cash position of over C$2 million puts it in a strong position for continued growth and to bring the mine back into production. The Company will continue to invest aggressively in exploration and development. Avino is uniquely positioned among the many emerging producers in Mexico. Through its majority ownership in the Avino Mine, recovery plant and surrounding property holdings all may provide its shareholders to profit from the strong metals markets that the Company believes lay ahead. Avino remains committed to returning to profitable mining operations and are very excited about the opportunity to build this company into a significant producer of precious and base metals. Avino adheres to the highest standards of environmental responsibility, to supporting the local community with the highest standards of business practices and to the long-term success of its shareholders. 4 MANAGEMENT DISCUSSION AND ANALYSIS FOR THE YEAR ENDED DECEMBER 31, 2009 Eagle Property, Yukon Territory The Eagle property, held 100% by Avino is located on the south slopes the prolific Galena Hill in the Keno City silver mining camp in north-central Yukon, 350 km north of Whitehorse. On November 13, 2008, the Eagle property was consolidated under option (now terminated) into the Eagle Project by Mega Precious Metals (“Mega”; formerly Mega Silver Inc.) of Thunder Bay, Ontario. From May 15 to September 17, 2009, Mega completed six NTW diamond drill holes on the Eagle property totaling 1,897.1m. The 2009 Eagle Project work program was successful in indentifying strong silver-gold-indium enriched zinc and lead mineralization hosted in the Eagle vein fault, a known and proven host of significant intercepts of Pb-Zn-Ag mineralization, including a reported 7,624.9 g/t Ag, 1.2% Pb and 1.5% Zn over 0.15metres (hole E64-23). The 2009 work has also established that indium, used in plasma screens, is present in significant concentrations of up to 285.4 g/t indium (In) over 1.8m (Hole D09EE-11) in the sphalerite enriched Eagle vein. Mega has returned the Eagle property to Avino due to a change in its corporate exploration objective which is now focused in the Red Lake gold camp in northwest Ontario.The Company’s feels that not enough work has occurred to fully expose the potential of the property. Since discovery of the Eagle vein in 1920, the Eagle property has had numerous surface exploration campaigns, including 1964 and 1978/79 core drilling campaigns, the primary target of the 2009 drilling was the Eagle vein fault. The primary purpose of the 2009 work was to test with core drilling both at depth, following a westerly rake in mineralization interpreted from long section (holes D09EE-01 & -02), and laterally along the strike of the Eagle Ag-Au-Pb-Zn-In vein fault from the area of historic drilling (holes D09EE-10 & -11). Holes D09EE-03 and -04 also tested the McLeod Fault at the projected western extension of the Eagle vein on the Eagle Property. Outlook With prices for silver and gold remaining at historically high levels, the Company is working aggressively to capitalize on this trend by bringing the Avino Mine back into operation as quickly as possible. The Company expects to begin test operation of the plant in the second quarter of 2010. Processing of ore from the San Gonzalo zone will follow once this testing phase is complete. Management remains focused on the following key objectives: 1) Begin bulk sampling on the San Gonzalo zone; 2) Complete bulk sampling and move into full production; 3) Expand the San Gonzalo resource; 4) Investigate the mineral potential of the many unexplored areas of the Avino property. 5 MANAGEMENT DISCUSSION AND ANALYSIS FOR THE YEAR ENDED DECEMBER 31, 2009 Selected Annual Information The following financial data is derived from the Company’s financial statements for the three most recently completed financial years: December 31, December 31, December 31, Total revenues $
